Citation Nr: 1234353	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident (CVA) and resulting impairment of the right foot and flexion contracture of the toes, to include as secondary to the service-connected anterior urine fibroid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The Veteran's residuals of a CVA has been shown, at least as likely as not, to be the result of usage of oral contraceptives prescribed for bleeding associated with her service-connected anterior urine fibroid.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, residuals of a CVA and resulting impairment of the right foot and flexion contracture of the toes was proximately due to or the result of medication use for her service-connected anterior urine fibroid.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of this claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


II.  Analysis

The Veteran was granted service connection for anterior uterine fibroid in a September 1997 rating decision; a non-compensable rating was assigned, effective February 1, 1997.  The evidence of record shows that that the Veteran was prescribed oral contraceptives during her period of service to help regulate the bleeding associated with this disorder.  She contends that her CVA was caused/aggravated by the use of the oral contraceptives prescribed for regulating the bleeding associated with her anterior uterine fibroid.

She submitted a research article listing oral contraceptives as a stroke risk factor.  Private treatment records confirm that the Veteran suffered an acute CVA with a right hemiparesis in April 2003.  Etiology for the CVA was undetermined.

In a May 2007 statement, a naval medical officer reported that the record indicated that the Veteran had a long history of dysfunctional uterine bleeding and that she was prescribed oral contraceptive pills to regulate the dysfunctional uterine bleeding.  The medical officer noted that the Veteran had a remote, brief history of smoking (many years prior to the CVA) but demonstrated no other risk factors indicative of CVA.  The medical officer acknowledged that there was a history of people suffering thromboembolic disease with the use of oral contraceptive pills and again reiterated that the Veteran had been prescribed oral contraceptives for her dysfunctional uterine bleeding.  He also noted the onset of disability in the right lower extremity since the CVA.

On VA examination in October 2007, the diagnosis was left stroke with objective residual right hemiparesis and ambulatory dysfunction.  The examiner indicated that an opinion as to etiology of the stroke could not be offered without resorting to mere speculation.  The examiner noted that the Veteran had dysfunctional uterine bleeding prior to service and was prescribed oral contraceptive prior to service.  The examiner also noted that the Veteran had headaches, presumably vascular in nature, prior to service and continued to take oral contraceptives after her discharge from service for six years prior to the CVA.  Noting the multiple risk factors for stroke and the absence of the records pertaining to the stroke in the claims file, the examiner concluded that an opinion as to etiology would not be appropriate.

In a November 2008 statement, the naval medical officer reported that he had been treating the Veteran for complications of a thrombotic CVA since 2004.  The medical officer indicated that the Veteran continued to suffer from this event and the numerous surgeries for the resultant right lower extremity disability provided minimal resolution of the symptomatology.  The medical officer stated, "I feel confident that this [CVA] event was caused by her taking oral contraceptives to control excessive uterine bleeding which is service connected."  The medical officer noted that the oral contraceptives were started while the Veteran was on active duty, evidenced by a service treatment record documenting initial use; and, noted that the Veteran had not been prescribed oral contraceptives prior to her military service.  The medical officer explained that the Veteran had undergone extensive work up to determine the etiology of this stroke which proved negative for an existing cause other than the most likely etiology, that being the oral contraceptives. 

In an addendum January 2009 VA examination opinion, the examiner noted that there were multiple risk factors for stroke, including heredity, hypertension, atrial fibrillation, smoking, hyperlipdemia, diabetes, inactivity/obesity, oral contraceptives, vascular headaches, hypercoagulability, alcohols use, drug abuse, age, gender, race and the stroke belt.  The examiner reported that studies showed that nonsmoking, normotensive women's annual stroke increased from 4.4 to 8.5 (less than 50 percent chance due to birth control pills) per 100,000 with the use of oral contraceptives.  The examiner further observed that other studies argued that the association (between stroke and oral contraceptives), if it exists, was very small and perhaps nonexistent.  Regardless, the examiner concluded that since oral contraceptives was listed as a risk factor, though not a primary risk factor, then causation was within the realm of possibility, but the absolute risk was considered extremely low.

The examiner acknowledged the naval medical officer's opinion but noted that within the realm of possibility was not the standard.  The examiner reported that the Veteran had a known history of hypertension, smoking, headaches, and possibly other unknown risk factors.  Additionally, the examiner noted that it was unclear whether the Veteran was taking oral contraceptives for the fibroid in service, another fibroid, ovarian cyst, dysfunctional uterine bleeding or other etiology.  Accordingly, the examiner concluded that the Veteran's stroke was less likely than not caused by or related to oral contraceptives (and thus less likely than not caused by or related to any service-connected disability).

Thus, in June 2012, the Board requested that a VA medical expert review the claims file to determine whether it was at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran's CVA was the result of usage of oral contraceptives prescribed for bleeding associated with the service-connected anterior uterine fibroid.  

A response was received.  The VA medical expert explained that strokes that occur before the age of 45 are generally defined as "young strokes."  This distinction was relevant as patients who sustain an ischemic cerebral stroke at a young age do not always have the same risk factors as older patients.  Risk factors associated with arterial ischemic cerebral strokes in the elderly include hypertension, atrial fibrillation, high blood cholesterol levels, diabetes mellitus, cigarette smoking and heavy alcohol consumption.  Those risk factors do not often play an etiological role in younger patients.  Risk factors associated with younger patients include hypercoaguable states, vasculitis, the use of cocaine and methamphetamine, the use of oral contraceptives in women and others.  However, established stroke risk factors for elderly patients also contribute to an increased stroke risk in younger adults, especially if multiple risk factors exist.  Recent case series suggested that smoking and hypertension were among the most common risk factors for strokes in young adults.    

The VA medical expert noted that to quantify the degree to which oral contraceptives contributed to the Veteran having an ischemic cerebral infarct was difficult and the expert was not sure to what extent such an estimation was biologically plausible.  However, the expert concluded that considering all the information, it was as likely as not (at least 50 percent or greater likelihood) that the Veteran's CVA was the result of usage of oral contraceptives prescribed for bleeding associated with her service-connected anterior urine fibroid.  The expert noted that the Veteran appeared to have had numerous other risk factors that may have predisposed her to a cerebral stroke, including cigarette smoking, hypertension, migraine headaches and possible alcohol consumption.  It was precisely for that reason, the expert stated, that oral contraceptives should not have been prescribed for the Veteran, as it very likely amplified her overall risk of experiencing a cerebral infarct, noting most, if not all package inserts for oral contraceptives list cigarette smoking, hypertension and age 25 year and older contraindications.  The expert thus concluded that it could be argued that the treatment of the Veteran with oral contraceptives did not adhere to the standard of care in the community.

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's CVA as likely as not was the result of usage of oral contraceptives prescribed for bleeding associated with her service-connected anterior urine fibroid.  In this regard, the Board notes that the VA medical expert is certainly competent to render an opinion as to causal relationship.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Resolving all reasonable doubt in favor of the Veteran, an allowance of service connection is warranted in this case. 


ORDER

Service connection for residuals of a CVA and resulting impairment of the right foot and flexion contracture of the toes is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


